     Case: 1:20-cv-02421 Document #: 37 Filed: 06/22/20 Page 1 of 2 PageID #:3036




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 20-cv-02421
              Plaintiff,
v.                                                  Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                         Magistrate Judge Susan E. Cox

              Defendants.


       PLAINTIFF’S MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”) hereby moves this

Honorable Court for entry of a Preliminary Injunction. The scope of the Preliminary Injunction is

substantially identical to the Temporary Restraining Order entered May 15, 2020. [29]. In

support of its Motion, Dior files herewith a Memorandum of Law and a further Declaration of

Justin R. Gaudio.

Dated this 22nd day of June 2020.           Respectfully submitted,


                                            /s/ Justin R. Gaudio_______
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Attorneys for Plaintiff Christian Dior Couture, S.A.
    Case: 1:20-cv-02421 Document #: 37 Filed: 06/22/20 Page 2 of 2 PageID #:3037




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of June 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website to which the Domain Names that have been transferred to Dior’s control

now redirect, and I will send an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to

the Declaration of Nicolas Lambert and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio__________
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Allyson M. Martin
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080
                                                312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                amartin@gbc.law

                                                Attorneys for Plaintiff Christian Dior Couture, S.A.




                                                   2
